DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amendments filed 02/02/2022 have been entered.  Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosgoe (U.S. 2019/0117045) in view of Komatsu (U.S. 2018/0354175).
With respect to claim 1, Hosgoe teaches a distal end cover for an endoscope, the distal end cover being molded by injecting resin into a mold for molding (para [0100]), being attached to a distal end member of an insertion portion in the endoscope (FIG. 10), a raising base (83) being provided in the distal end member (FIG. 10), covering at least a part of the 
a thin portion (54) having one end connected to a periphery portion of the opening portion (FIG. 10) and extending linearly.
However, Hosgoe does not teach two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate marks, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line on the thin portion.
With respect to claim 1, Komatsu teaches two resin injection gate marks (G5, G6 for example), wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line (FIG. 4A).
That is, Komatsu teaches it is well known in the art that weld lines are generated when two or more gates are provided (para [0040] of Komatsu) and that the location of the gates can be adjusted according to the shape of item being manufactured (para [0040] of Komatsu).  Based on the teaching of Komatsu, it would be obvious to one of ordinary skill in the art to modify Hosgoe to utilize two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate mars, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line on the thin portion.  Komatsu teaches that it is known that there are a finite number of identified, predictable potential solutions for locations of gates in injection molding and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (see for example para [0041] of Komatsu that teaches it is known to decide the position of gates based on flow analysis simulation).
With respect to claim 2, Hosgoe in view of Komatsu teaches the two resin injection gate marks are disposed line-symmetrically to the thin portion, (FIG. 4A of Komatsu for example).
With respect to claim 3, it would be obvious to have the two resin injection gate marks nhdisposed on a surface faced with the distal end member since Komatsu teaches that it is known that there are a finite number of identified, predictable potential solutions for locations of gates in injection molding and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (see for example para [0041] of Komatsu that teaches it is known to decide the position of gates based on flow analysis simulation).
With respect to claim 4, Hosgoe teaches the thin portion includes a recess portion in a surface faced with the distal end member (FIG. 13 for example).
With respect to claim 5, Hosgoe teaches the thin portion is provided on a surface constituting a surface directed in an insertion direction in the insertion portion (FIG. 13).
With respect to claim 6, Hosgoe teaches another end of the thin portion extends to a surface adjacent to a side of the surface directed in the insertion direction (FIG. 10).
With respect to claim 7, Hosgoe teaches the thin portion extends from the opening portion to a surface faced with the opening portion (FIG. 10, 13).
With respect to claim 8, Hosgoe teaches the thin portion extends to a rear end of the distal end cover (FIG. 10).
With respect to claim 9, Hosgoe teaches a distal end cover for an endoscope, the distal end cover being molded by injecting resin into a mold for molding (para [0100]), being attached to a distal end member of an insertion portion in the endoscope (FIG. 10), a raising base (83) being provided in the distal end member (FIG. 10), covering at least a part of the distal end member, and having an opening portion configured to expose a space in which the raising base is housed to an outside (FIG. 10), the distal end cover comprising: 
a thin portion (54) provided on the distal end cover and extending linearly in a predetermined direction (FIG. 10).

With respect to claim 1, Komatsu teaches two resin injection gate marks (G5, G6 for example), wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line (FIG. 4A).
That is, Komatsu teaches it is well known in the art that weld lines are generated when two or more gates are provided (para [0040] of Komatsu) and that the location of the gates can be adjusted according to the shape of item being manufactured (para [0040] of Komatsu).  Based on the teaching of Komatsu, it would be obvious to one of ordinary skill in the art to modify Hosgoe to utilize two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate mars, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line on the thin portion.  Komatsu teaches that it is known that there are a finite number of identified, predictable potential solutions for locations of gates in injection molding and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (see for example para [0041] of Komatsu that teaches it is known to decide the position of gates based on flow analysis simulation).
With respect to claim 10, Hosgoe in view of Komatsu teaches the two resin injection gate marks are disposed line-symmetrically to the thin portion, (FIG. 4A of Komatsu for example).
With respect to claim 11, it would be obvious to have the two resin injection gate marks nhdisposed on a surface faced with the distal end member since Komatsu teaches that it is known that there are a finite number of identified, predictable potential solutions for locations of gates in injection molding and one of ordinary skill in the art could have pursued the known 
With respect to claim 12, Hosgoe teaches the thin portion includes a recess portion in a surface faced with the distal end member (FIG. 13 for example).

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
Applicant argues at page 5 that Komatsu discloses a configuration that suppresses the occurrence of weld lines and prevents the loss of strength even in a thin portion.  This is not persuasive.  It is noted that Applicant’s assertions of  “suppress[ing] the occurrence of weld lines” and “prevent[ing] the loss of strength even in a thin portion” are not found anywhere in the Komatsu reference.  At paragraph [0007] Komatsu teaches the generations of weld lines is unavoidable.  The acknowledgement that weld lines are unavoidable would indicate that their occurrence cannot be suppressed as Applicant asserts.  At paragraph [0018] Komatsu says a purpose of the invention is to decrease the number of weld lines, with embodiments showing 2 and 4 weld lines in comparison to 12.  The presence of up to 12 weld lines is not equivalent to suppressing their occurrence.  Further it is noted that the background at paragraph [0003] is directed to thin and light-weight products with thin-wall properties, while paragraphs [0052] and [0053] teach the entire housing is a thin housing.   The housing being thin overall as taught by Komatsu is not equivalent to the claimed “thin portion” of the current application. Therefore Komatsu does not teach strengthening the thin portion formed by the weld line as Applicant insinuates but rather teaches a thin overall product not being made weaker by an increased number of weld lines.
In response to Applicant’s argument that Komatsu discloses an electronic equipment housing that prevents reduction of its strength due to weld lines, this is not persuasive because as set forth above this reduction is due to the reducing the total number of weld lines to 2-12. 
In response to applicant's argument that Komatsu neither suggests nor discloses a distal end cover that is more easily breakable by forming a weld line at a positon that coincides with the thin portion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Hosgoe discloses a distal end cover that is more easily breakable along a thin portion.  Hosgoe further teaches the distal end cover being made via injection molding.  The secondary reference of Komatsu is relied on to teach the obviousness of modifying Hosgoe to utilize two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate mars, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line on the thin portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795